Exhibit 10.1
INSTEEL INDUSTRIES INC.
RETURN ON CAPITAL INCENTIVE COMPENSATION PLAN
(As Amended and Restated Effective August 12, 2008)
1. STATEMENT OF PURPOSE; ELIGIBILITY; EFFECTIVE DATE
     1.1 Statement of Purpose. The purpose of the Insteel Industries Inc. Return
on Capital Incentive Compensation Plan as amended (the “Plan”), is to encourage
the creation of shareholder value by establishing a direct link between the
Return on Capital (“ROC”) achieved and the incentive compensation of
Participants in the Plan.
     Participants contribute to the success of Insteel Industries Inc. (the
“Company”) through the application of their skills and experience in fulfilling
the responsibilities associated with their positions. The Company desires to
benefit from the contributions of the Participants and to provide an incentive
compensation plan that encourages the sustained creation of shareholder value.
The Plan is intended to accomplish these purposes by providing opportunities for
Participants to earn awards in the form of cash bonuses based upon attainment of
preestablished, objective performance goals.
     1.2 Eligibility. Participants in the Plan shall be those employees of the
Company or other Employers (that is, wholly-owned subsidiaries of the Company)
who are selected by the Committee to participate. Eligible Participants shall be
selected to participate on an annual or other periodic basis as determined by
the Committee. With respect to those Participants who are Covered Employees,
such designation shall be made during the first 90 days of each Year and before
25% of the relevant performance period has passed (or otherwise made at such
time and on such terms as will ensure that the Bonus Award will, to the extent
practicable, qualify as “performance-based compensation” for purposes of Code
Section 162(m)). Participation in the Plan for any one performance period does
not guarantee that an Employee will be selected to participate in any other
performance period.
     1.3 Effective Date. The Plan became effective on October 1, 2006. The Plan
is hereby amended and restated effective August 12, 2008, subject to certain
approvals by the shareholders of the Company as required by Code Section 162(m).
To the extent required under Code Section 162(m), Bonus Awards under the Plan
(as amended and restated through August 12, 2008) granted prior to such
shareholder approval shall be conditioned upon and shall be payable only upon
approval of such performance criteria by the shareholders of the Company in
accordance with the requirements of Code Section 162(m).
2. DEFINITIONS
     2.1 Definitions. In addition to other terms defined herein, capitalized
terms used in the Plan shall (unless otherwise provided elsewhere in the Plan)
have the following respective meanings and all references to Sections in the
following definitions shall refer to Sections of the Plan:

 



--------------------------------------------------------------------------------



 



     “Beneficiary” means the person or persons designated as such in accordance
with Section 6.
     “Board” means the Board of Directors of the Company.
     “Bonus Award” (or “Award”) means the dollar amount which results from
multiplying the Bonus Percent for the Year by the Participant’s Compensation for
the Year.
     “Bonus Increment” determines the sensitivity of the Bonus Award to
performance and reflects the slope of the SV — Bonus Award Line. The Bonus
Increment shall be calculated by multiplying five percent (5%) by the Invested
Capital as of the beginning of the Year for the Participation Pool, subject to
adjustment by the Committee.
     “Bonus Multiplier” means the difference between Actual SV and Minimum SV in
relation to the Bonus Increment for the Participation Pool and shall be
calculated by subtracting (i) the Minimum SV from (ii) the Actual SV for the
Year and then dividing the difference by the Bonus Increment for the Year. If
the Bonus Multiplier for the Year is less than zero (0), then the Participant’s
Bonus Percent for the Year shall be zero (0). The Bonus Multiplier is capped at
2.0 unless adjusted by the Committee.
     “Bonus Percent” means the percentage amount which results from multiplying
the Participant’s Target Bonus Percent for the Year by the Bonus Multiplier for
the Year.
     “Capital Charge” means the Company’s WACC for the Year multiplied by the
average Invested Capital for the Year.
     “Code” means the Internal Revenue Code of 1986, as amended. Any references
herein to a specific Code section shall be deemed to include all related
regulations or other guidance with respect to such Code section.
     “Committee” means the Executive Compensation Committee of the Board, which
administers the Plan.
     “Company” means Insteel Industries, Inc., a North Carolina corporation.
     “Compensation” means the Participant’s actual base salary and wages paid
during the Year, excluding incentive payments, salary continuation, bonuses,
income from equity awards (including, without limitation, stock options and
restricted stock awards), deferred compensation, commissions and any other forms
of compensation over and above the Participant’s base salary and wages.
Notwithstanding the foregoing, Compensation for the Year only includes that
Compensation paid after the Employee is selected to participate in the Plan,
unless specifically determined otherwise by Management with respect to
Participants who are not Covered Employees, and subject to the approval of the
Committee.
     “Covered Employee” shall have the meaning given such term under Code
Section 162(m).
     “Disability” means a bodily injury or disease which results in the
Participant becoming eligible for coverage under the Employer’s long-term
disability plan.

2



--------------------------------------------------------------------------------



 



     “Distribution” means the cash payment of a Bonus Award with respect to
Bonus Awards earned in the previous Year.
     “Distribution Date” means the date on which the Distribution occurs, which
date shall be once each Year and no later than December 15 of the Year following
the Year for which the Bonus Award is earned.
     “Effective Date” means October 1, 2006, the date on which this Plan
commenced.
     “Employee” means any person who is an employee of the Company or any other
Employer (including entities which may become Employers after the Effective Date
of the Plan).
     “Executive Officer” shall mean those Employees who are determined to be
executive officers in accordance with the policies and procedures of the
Company.
     “Employer” means Insteel Industries, Inc. (also referred to as the
“Company”) and its wholly-owned subsidiaries.
     “Invested Capital” means total assets less non-interest bearing liabilities
for the Participation Pool, subject to any adjustments deemed appropriate by
Management subject to the approval of the Committee.
     “Management” means the Executive Officers of Insteel Industries, Inc.,
individually or as a group.
     “Minimum SV” means the SV amount at or below which no Bonus Award would be
earned for the Year.
     “Net Operating Profit After Tax” (also referred to as “NOPAT”) means
operating income before financing costs and income taxes reduced by income taxes
based upon the Company’s effective income tax rate, as calculated for each
Participation Pool. The total expenses associated with all of the Company’s
incentive plans, including this Plan, are charged to the operating income of the
Company prior to the computation of NOPAT.
     “Participant” means an Employee of an Employer who is recommended by
management to participate in the Plan, subject to Committee approval; provided,
that participants who are Executive Officers (including such Executive Officers
who may be Covered Employees) shall be selected solely by the Committee.
     “Participation Pool” means the legal entity or business segment to which
the Participant is assigned based upon his or her respective responsibilities.
The SV of the Participation Pool serves as the basis for the calculation of the
Participant’s Bonus Award.
     “Plan” means this Return on Capital Incentive Compensation Plan, as amended
and restated effective August 12, 2008, and as it may be hereafter amended
and/or restated.

3



--------------------------------------------------------------------------------



 



     “Retirement” means termination of employment by a Participant for whatever
reason other than death or Disability after attainment of age fifty-five (55),
or, if prior to having attained age fifty-five (55), only after having obtained
the prior permission of the Committee.
     “Shareholder Value” (also referred to as “SV”) means the amount for each
Participation Pool obtained by subtracting (i) the Capital Charge for the Year
from (ii) Net Operating Profit After Tax for the Year, or as follows: SV = NOPAT
— Capital Charge.
     “Target Bonus Percent” means the percent of the Participant’s Compensation
that will be earned if actual SV equals Target SV. The Target Bonus Percent for
each Participant’s position shall be established by Management subject to the
approval of the Committee.
     “Target SV” means that SV amount, whether positive, negative or zero (0),
which, if attained, produces a Bonus Multiplier of one (1.000). For any one
Year, Target SV shall be set at zero or an alternative amount established by the
Committee.
     “Weighted Average Cost of Capital” (also referred to as “WAAC”) means the
Company’s weighted average cost of debt and equity expressed as a percent which
represents the Company’s minimum required rate of return on capital, as
determined for each Participation Pool. The WACC shall be recommended by
Management and approved by the Committee on an annual basis prior to the
beginning of each Year. The WACC shall be rounded to the nearest whole percent
and is subject to adjustment by the Committee for significant changes in the
Company’s capital structure and its cost of debt and equity.
     “Year” means each fiscal year of the Company for which performance is
measured under the Plan with respect to Bonus Award opportunities for such
period.
3. ADMINISTRATION OF THE PLAN
     3.1 Administration of the Plan. The Plan shall be administered by the
Committee or a subcommittee of the Committee. To the extent required by Code
Section 162(m), the Committee shall be comprised of at least two members and
each member of the Committee shall be an “outside director” as defined in Code
Section 162(m). In addition to action by meeting in accordance with applicable
laws, any action of the Committee with respect to the Plan may be taken by a
written instrument signed by all of the members of the Committee, and any such
action so taken by written consent shall be as fully effective as if it had been
taken by a majority of the members at a meeting duly held and called. Subject to
the terms of the Plan, the Committee shall have full authority in its discretion
to take any action with respect to the Plan. Without limiting the foregoing, the
Committee has full authority in its discretion to take any action with respect
to the Plan including but not limited to the authority (i) to determine all
matters relating to awards, including selection of Employees to be granted Bonus
Awards and all terms, conditions, restrictions and limitations of a Bonus Award;
and (ii) to construe and interpret the Plan and any instruments evidencing Bonus
Awards granted under the Plan, to establish and interpret rules and regulations
for administering the Plan and to make all other determinations deemed necessary
or advisable for administering the Plan. The Committee’s authority to grant
awards and authorize payments under the Plan shall not in any way restrict the
authority of the Committee to grant compensation to Employees under any other
compensation

4



--------------------------------------------------------------------------------



 



plan or program of the Corporation. Any decision made, or action taken, by the
Committee in connection with the administration of the Plan shall be final,
binding and conclusive. Notwithstanding the foregoing, the Committee may
delegate the administration of the Plan to one or more of its designees (subject
to any conditions imposed by the Committee), but only with respect to matters
which would not affect the deductibility under Code Section 162(m) of
compensation paid under the Plan to “Covered Employees”. In the case of any such
delegation, references to the “Committee” herein shall include such designee or
designees, unless the context otherwise requires. No member of the Committee
shall be liable for any action, determination or decision made in good faith
with respect to the Plan or any Bonus Award, paid under it. The members of the
Committee shall be entitled to indemnification and reimbursement in the manner
provided in the Company’s articles of incorporation or by law. The Company shall
bear all expenses of administering this Plan.
4. GRANT AND EARNING OF BONUS AWARDS
     4.1 Establishment of Bonus Award Opportunities. At the time performance
objectives under the Plan are established for a Year, the Committee shall
designate the Participants who shall be eligible to participate in the Plan for
such Year and will establish a Target Bonus Percent for each Participant based
upon the responsibilities associated with the Participant’s position. The Target
Bonus Percent for each Participant’s position for any future Year(s) may be
increased, decreased or left unchanged from the prior Year and may be decreased
(but not increased) during a Year with respect to such current Year. A
Participant’s Bonus Award, if any, for any particular Year shall be earned based
on the attainment of written return on capital performance objectives approved
by the Committee for such Year. In the case of Awards granted to Covered
Employees, such performance objectives shall be established by the Committee
(i) while the outcome for the performance period is substantially uncertain, and
(ii) (A) no more than 90 days after the commencement of the performance period
to which the performance objective relates and (B) before 25% of the relevant
performance period has elapsed (or otherwise at such time and upon such terms as
to ensure that the Bonus Award will, to the extent practicable, qualify as
“performance-based compensation” for purposes of Code Section 162(m)). During
any Year, no Participant may be granted more than the maximum Bonus Award
limitation stated in Section 4.2(b) herein. The Committee may adjust Bonus
Awards as appropriate for partial achievement of goals and/or outside mitigating
circumstances and may also make necessary and appropriate adjustments in
performance goals; provided, however, that, no such adjustment shall be made to
a Bonus Award granted under the Plan to a Participant who is a Covered Employee
if such adjustment would cause the Bonus Award to fail to qualify as
“performance-based compensation” for purposes of Code Section 162(m).
     4.2 Calculation of Bonus Awards.
     (a) Timing of the Calculation. The calculations necessary to obtain the
Bonus Award amounts for the Year most recently ended shall be made no later than
December 15 of the Year following the Year for which the Bonus Award is
calculated and to which the performance relates. Such calculations shall be
carried out in accordance with this Section 4.2 and procedures established by
the Committee consistent with Plan terms.

5



--------------------------------------------------------------------------------



 



     (b) Calculation of the Bonus Award. Following the end of each Year, the
Bonus Multiplier shall be calculated, subject to approval by the Committee. For
each Participant, the Bonus Multiplier shall multiplied by the Participant’s
Target Bonus Percent to arrive at the Participant’s Bonus Percent. If the Bonus
Multiplier for the Year is less than zero (0), then the Participant’s Bonus
Percent for that Year shall be zero (0). The Participant’s Bonus Percent shall
then be multiplied by the Participant’s Compensation to arrive at the amount of
the Bonus Award the Participant may receive. The calculation of Bonus Awards
shall be subject to Committee approval. In no event shall the Distribution for a
Bonus Award paid to any single Participant with respect to any single Year
exceed $2,500,000 for such Year.
     (c) Changes in Participation Pool During the Year. In the event a
Participant experiences a change in his or her Participation Pool during a Year,
the Participant’s Bonus Award shall be calculated separately and independently
for each Participation Pool using those portions of the Participant’s
Compensation paid while included in each separate Participation Pool; provided,
however, that such change in Participation Pool shall not result in duplicative
payments and Distributions shall be made only if and to the extent that Bonus
Awards are otherwise earned pursuant to Plan terms.
     (d) Changes in Target Bonus Percent During the Year. In the event a
Participant (other than a Covered Employee) experiences a change in Target Bonus
Percent without experiencing a change in Participation Pool during a Year, the
Participant’s Bonus Award shall be calculated separately using those portions of
the Participant’s Compensation paid while participating at each separate Target
Bonus Percent; provided, however, that any such change in Target Bonus Percent
shall not result in duplicative payments and Distributions shall be made only if
and to the extent that Bonus Awards are otherwise earned pursuant to Plan terms.
5. PAYMENT OF BONUS AWARD
     5.1 Eligibility for Distribution. Bonus Awards shall not be paid to any
Participant who is not employed by an Employer as of the Distribution Date,
unless the Participant terminated employment by reason of Retirement, death or
Disability during the Year prior to the Distribution Date. A Participant who
terminates employment with all Employers, other than by reason of Retirement,
death or Disability, shall not be eligible to receive any Distribution for
(i) the Year that includes such termination of employment, (ii) any prior Year
to the extent not paid before such termination of employment nor (iii) any
future Years.
     5.2 Distributions After Retirement, Death or Disability. A Distribution for
a Participant for the Year that includes such Participant’s Retirement, death or
Disability shall be made on the same basis as for all other similarly-situated
Participants if and only to the extent that such Bonus Award was earned in
accordance with the performance goals established by the Committee for such
Year; provided, however, that the Distribution for the Year that includes such
Participant’s Retirement, death or Disability shall be based solely upon the
Participant’s Compensation paid for such Year through the time of Retirement,
death or Disability. A Participant who terminates employment with all Employers,
by reason of Retirement, death or Disability shall not be eligible to receive
any Distribution for any Year, or relating to any portion of any Year, after the
Participant’s termination of employment by reason of Retirement, death or
Disability.

6



--------------------------------------------------------------------------------



 



     5.3 Payment of Bonus Award. A Bonus Award earned by a Participant with
respect to a Year shall be paid to him as soon as practicable following the
determination of the amount of the Bonus Award and no later than December 15 of
any Year following the Year for which the Bonus Award was earned. In addition,
with respect to Participants who are Covered Employees, the Committee must
certify in writing prior to payment that the performance goals and any other
material terms were satisfied. Without limiting the foregoing, Bonus Awards
payable under the Plan shall be paid no later than the date that is 2-1/2 months
after the end of the Company’s first taxable year in which the amount is no
longer subject to a substantial risk of forfeiture. Notwithstanding the
foregoing, when the Company reasonably anticipates that any deduction for its
payment would be limited or eliminated by Code Section 162(m), such payment will
be delayed until the earlier of when the Company reasonably anticipates that the
deduction will not be limited or eliminated by Code Section 162(m) or the
calendar year in which the Participant separates from service or otherwise
structured to comply with Code Section 409A. The Committee shall not have any
discretion to increase the amount of a Bonus Award earned and payable pursuant
to the terms of the Plan to any Participant who is a Covered Employee. The
Committee shall have the discretion to reduce or eliminate the amount of a Bonus
Award otherwise earned and payable pursuant to the terms of the Plan to any
Participant. The amount of the Bonus Award to be paid to the Participant
pursuant to this Section 5 shall be paid in one lump sum cash payment by the
Employer that employs the Participant.
     5.4 Taxes; Withholding. To the extent required by law, the Employer shall
withhold from all Distributions made hereunder any amount required to be
withheld by the federal and any state or local government or other applicable
laws.
     5.5 Recovery of Previously Paid Bonus Awards. In the event of a material
restatement of the Company’s financial results for any prior year for which
Bonus Awards have been paid hereunder, the Committee shall have the right (i) to
recover such Bonus Awards, or portions thereof, as the Committee deems equitable
and appropriate, or (ii) reduce the amount of any Bonus Award otherwise
prospectively payable under the Plan. In making a determination whether and from
whom to recover previously paid Bonus Awards or to reduce prospective Bonus
Awards, the Committee shall consider the amount of the restatement, the reason
for the restatement, the role played by Participants in the actions and
decisions which led to the restatement and such other factors as the Committee
deems relevant. Beginning with fiscal year 2007, all Bonus Award payments under
the Plan are paid subject to the Committee’s right to recover all or part of the
payment or to reduce other Bonus Award payments in accordance with this
Section 5.5.
6. BENEFICIARY DESIGNATION
     6.1 Beneficiary Designation. The Participant shall have the right, at any
time and from time to time, to designate and/or change or cancel any
person/persons or entity as to his or her Beneficiary (both principal and
contingent) to whom Distributions under this Plan shall be made in the event of
such Participant’s death prior to a Distribution. Any Beneficiary change or
cancellation shall become effective only when filed in writing with the Company
during the Participant’s lifetime on a form provided by or otherwise acceptable
to the Company.

7



--------------------------------------------------------------------------------



 



     The filing of a new Beneficiary designation form will cancel all
Beneficiary designations previously filed. Any finalized divorce of a
Participant subsequent to the date of filing of a Beneficiary designation form
shall revoke automatically any prior designation of the divorced spouse as a
Beneficiary. The spouse of a Participant domiciled in a community property
jurisdiction shall be required to join in any designation of Beneficiary other
than the spouse in order for the Beneficiary designation to be effective.
     If a Participant fails to designate a Beneficiary as provided above, or, if
such Beneficiary designation is revoked by divorce, or otherwise, without
execution of a new designation, or if all designated Beneficiaries predecease
the Participant or are not living or in existence at the time of the
Distribution, then the Distribution shall be made to the Participant’s estate.
7. MISCELLANEOUS
     7.1 Unsecured General Creditor. Participants and their beneficiaries,
heirs, successors and assigns shall have no legal or equitable rights, interests
or other claim in any property or assets of the Employer. Any and all assets
shall remain general, unpledged, unrestricted assets of the Employer. The
Employer’s obligation under the Plan shall be that of an unfunded and unsecured
promise to pay money in the future, and there shall be no obligation to
establish any fund, any security or any otherwise restricted asset in order to
provide for the payment of amounts under the Plan.
     7.2 Obligations to the Employer. If a Participant becomes entitled to a
Distribution under the Plan, and, if, at the time of the Distribution, such
Participant has outstanding any debt, obligation or other liability representing
an amount owed to the Employer, then the Employer may (taking into account any
Code Section 409A considerations) offset such amounts owing to it or any other
Employer against the amount of any Distribution. Such determination shall be
subject to the approval of the Committee. Any election by the Committee not to
reduce any Distribution shall not constitute a waiver of any claim for any
outstanding debt, obligation or other liability representing an amount owed to
the Employer.
     7.3 Nonassignability. Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are expressly declared to be unassignable and nontransferable.
No part of a Bonus Award, prior to actual Distribution, shall be subject to
seizure or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by a Participant or any other person, nor shall it be
transferable by operation of law in the event of the Participant’s or any other
persons bankruptcy or insolvency.
     7.4 Employment or Future Eligibility to Participate Not Guaranteed. Nothing
contained in this Plan nor any action taken hereunder shall be construed as a
contract of employment or as giving any Participant or any former Participant
any right to be retained in the employ of the Employer or receive or continue to
receive any rate of pay or other compensation, nor shall it interfere in any way
with the right of an Employer to terminate the Participant’s employment or
service at any time without assigning a reason therefore. Designation as a
Participant is on a Year-by-Year basis and may or may not be renewed for any
employment

8



--------------------------------------------------------------------------------



 



years not yet commenced. Additionally, the Committee may in its sole discretion
at any time and from time to time revoke any designation as a Participant,
except that no such revocation shall terminate the designation as a Participant
before the time of such action.
     7.5 Gender, Singular and Plural. All pronouns and any variations thereof
shall be deemed to refer to the masculine, feminine, or neuter, as the identity
of the person or persons may require. As the context may require, the singular
may be read as the plural and the plural as the singular.
     7.6 Captions. The captions to the articles, sections, and paragraphs of
this Plan are for convenience only and shall not control or affect the meaning
or construction of any of its provisions.
     7.7 Applicable Law. This Plan shall be governed and construed in accordance
with the laws of the State of North Carolina.
     7.8 Validity. In the event any provision of the Plan is held invalid, void
or unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provision of the Plan.
     7.9 Notice. Any notice or filing required or permitted to be given to the
Committee shall be sufficient if in writing and hand delivered, or sent by
registered or certified mail, to the principal office of the Company, directed
to the attention of the President and CEO of the Company. Such notice shall be
deemed given as of the date of delivery or, if delivery is made by mail, as of
the date shown on the postmark on the receipt for registration or certification.
     7.10 Compliance. No Distribution shall be made hereunder except in
compliance with all applicable laws and regulations including, without
limitation, withholding tax requirements, any listing agreement with any stock
exchange to which the Company is a party, and the rules of all domestic stock
exchanges on which the Company’s shares of capital stock may be listed. The
Company shall have the right to rely on an opinion of its counsel as to such
compliance. No Distribution shall be made hereunder unless the Company has
obtained such consent or approval as the Company may deem advisable from
regulatory bodies having jurisdiction over such matters.
     7.11 No Duplicate Payments. The Distributions payable under the Plan are
the maximum to which the Participant is entitled in connection with the Plan. To
the extent the Participant and the Employer are parties to any other agreements
or arrangements relating to the Participant’s employment that provide for
payments of any bonuses under this Plan on termination of employment, this Plan
shall be construed and interpreted so that the Bonus Awards and Distributions
payable under the Plan are only paid once; it being the intent of this Plan not
to provide the Participant any duplicative payments of Bonus Awards. To the
extent a Participant is entitled to a bonus payment calculated under this Plan
under any other agreement or arrangement that would constitute a duplicative
payment of the Bonus Award or Distribution; to the extent of that duplication,
no Bonus Award or Distribution will be payable hereunder.

9



--------------------------------------------------------------------------------



 



     7.12 Confidentiality. The terms and conditions of this Plan and the
Participant’s participation hereunder shall remain strictly confidential. The
Participant may not discuss or disclose any terms of this Plan or its benefits
with anyone except for Participant’s attorneys, accountants and immediate family
members who shall be instructed to maintain the confidentiality agreed to under
this Plan, except as may be required by law.
     7.13 Temporary Leaves of Absence. The Committee in its sole discretion may
decide to what extent leaves of absence for government or military service,
illness, temporary disability or other reasons shall, or shall not be, deemed an
interruption or termination of employment.
     7.14 Adjustments. The Committee is authorized at any time during or after
the completion of a Year, in its sole discretion, to adjust or modify the terms
of Bonus Awards or performance objectives, or specify new awards, (i) in the
event of any large, special and non-recurring dividend or distribution,
recapitalization, reorganization, merger, consolidation, spin-off, combination,
repurchase, share exchange, forward or reverse split, stock dividend,
liquidation, dissolution or other similar corporate transaction, (ii) in
recognition of any other unusual or nonrecurring event affecting the Company or
the financial statements of the Company (including events described in (i) above
as well as acquisitions and dispositions of businesses and assets and
extraordinary items determined under generally accepted accounting principles),
or in response to changes in applicable laws and regulations, accounting
principles, and tax rates (and interpretations thereof) or changes in business
conditions or the Committee’s assessment of the business strategy of the
Company. Unless the Committee determines otherwise, no such adjustment shall be
authorized or made if and to the extent that the existence of such authority or
the making of such adjustment would cause awards granted under the Plan to
Covered Employees whose compensation is intended to qualify as
“performance-based compensation” under Code Section 162(m) to fail to so
qualify.
8. AMENDMENT AND TERMINATION OF THE PLAN
     8.1 Amendment. The Committee may at any time amend or modify the Plan,
provided that (a) approval of an amendment to the Plan by the shareholders of
the Company shall be required to the extent, if any, that shareholder approval
of such amendment is required by applicable laws, rules or regulations; and
(b) except as otherwise provided herein, no such amendment of the Plan shall
adversely affect any Bonus Award earned and payable under the Plan as of the
date of such amendment without the Participant’s consent. However,
notwithstanding the foregoing, the Committee shall have unilateral authority to
amend the Plan and any Bonus Award (without Participant consent) to the extent
necessary to comply with applicable laws, rules or regulations or changes to
applicable laws, rules or regulations (including but in no way limited to Code
Section 162(m) and Code Section 409A).
     8.2 Termination of the Plan.
     (a) Employer’s Right to Terminate. The Committee may at any time terminate
the Plan as to prospective earning of Awards, if it determines in good faith
that the continuation of the Plan is not in the best interest of the Company and
its shareholders. No such termination of the Plan shall reduce any Distributions
already made.
     (b) Payments Upon Termination of the Plan. Upon the termination of the Plan
under this Section, Awards for future Years shall not be made. With respect to
the Year

10



--------------------------------------------------------------------------------



 



in which such termination takes place, the Employer will pay to each Participant
the Participant’s Bonus Award for such Year or partial Year, less any applicable
withholdings no later than the 15th day of December immediately following the
Year that includes the effective date of termination of the Plan.
     (c) On the effective date of this Plan, all prior versions of this Plan are
hereby terminated for all future Years. The Employer will pay to each
Participant the Participant’s Bonus Award for such prior version of the Plan
only to the extent set forth therein.

11



--------------------------------------------------------------------------------



 



9. COMPLIANCE WITH SECTION 409A
     This Plan is intended to be exempt from the applicable requirements of Code
Section 409A and shall be construed and interpreted in accordance therewith. The
Company may at any time unilaterally amend, suspend or terminate this Plan, or
any payments to be made hereunder, as necessary to be exempt from, or comply
with, Code Section 409A. Without in any way limiting the effect of the
foregoing, (i) in the event that exemption from or compliance with Code
Section 409A requires that any special terms, provisions or conditions be
included in the Plan or any Bonus Award, then such terms, provisions and
conditions shall, to the extent practicable, be deemed to be made a part of the
Plan or Bonus Award, as applicable; and (ii) terms used in the Plan shall be
construed in accordance with Code Section 409A if and to the extent required.
Notwithstanding the preceding, neither the Company, its subsidiaries, the
Committee, nor any officer or agent of the foregoing shall be liable to any
Employee or any other person if the Internal Revenue Service or any court or
other authority having jurisdiction over such matter determines for any reason
that any Bonus Award or Distribution to be made under this Plan is subject to
taxes, penalties or interest as a result of failing to comply with Code
Section 409A and, by electing to participate in the Plan, a Participant shall be
deemed to have agreed to such limitation on liability. The Distributions under
the Plan are designed to satisfy the exemption from Code Section 409A for
“short-term deferrals.”
10. CLAIMS PROCEDURES
     10.1 Filing of Claim. If a Participant becomes entitled to a Bonus Award or
a Distribution has otherwise become payable, and the Participant has not
received the benefits to which the Participant believes he is entitled under
such Bonus Award or Distribution, then the Participant must submit a written
claim for such benefits to the Committee within ninety (90) days of the date the
Bonus Award would have become payable (assuming the Participant is entitled to
the Bonus Award) or the claim will be forever barred.
     10.2 Appeal of Claim. If a claim of a Participant is wholly or partially
denied, the Participant or his or her duly authorized representative may appeal
the denial of the claim to the Committee. Such appeal must be made at any time
within thirty (30) days after the Participant receives written notice from the
Committee of the denial of the claim. In connection therewith, the Participant
or his or her duly authorized representative may request a review of the denied
claim, may review pertinent documents and may submit issues and comments in
writing. Upon receipt of an appeal, the Committee shall make a decision with
respect to the appeal and, not later than sixty (60) days after receipt of such
request for review, shall furnish the Participant with a decision on review in
writing, including the specific reasons for the decision, as well as specific
references to the pertinent provisions of the Plan upon which the decision is
based. Notwithstanding the foregoing, if the Committee has not rendered a
decision on appeal within sixty (60) days after receipt of such request for
review, the Participant’s appeal shall be deemed to have been denied upon the
expiration of the sixty (60)-day review period.
     10.3 Final Authority. The Committee has discretionary and final authority
under the Plan to determine the validity of any claim. Accordingly, any decision
the Committee makes on

12



--------------------------------------------------------------------------------



 



the Participant’s appeal shall be final and binding on all parties. If a
Participant disagrees with the Committee’s final decision, the Participant may
bring suit, but only after the claim on appeal has been denied or deemed denied.
Any such lawsuit must be filed within ninety (90) days of the Committee’s denial
(or deemed denial) of the Participant’s claim or the claim will be forever
barred.
11. COMPLIANCE WITH CODE SECTION 162(M)
     The Company intends that compensation under the Plan payable to Covered
Employees shall, to the extent practicable, constitute qualified
“performance-based compensation” within the meaning of Code Section 162(m),
unless otherwise determined by the Committee. Accordingly, the provisions of the
Plan shall, to the extent practicable, be administered and interpreted in a
manner consistent with Code Section 162(m). If any provision of the Plan or any
award that is granted to a Covered Employee does not comply or is inconsistent
with the requirements of Code Section 162(m), such provision shall be construed
or deemed amended to the extent necessary to conform to such requirements.
     IN WITNESS WHEREOF, this Insteel Industries, Inc. Return on Capital
Incentive Compensation Plan, as amended and restated effective August 12, 200,
has been executed in behalf of the Company effective as of the 12th day of
August, 2008.

     
INSTEEL INDUSTRIES, INC.
   
 
   
 
   
 
H.O. Woltz III
   
President and Chief Executive Officer
   

13